Citation Nr: 9930176	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-33 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

 
THE ISSUES

1.  Entitlement to service connection for degeneration of the 
cornea, right eye.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to 
September 1984 and from December 1990 to May 1991, with 
additional Army Reserve service of unverified type(s) from 
January 1984 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  The veteran disagreed with 
the denial of service connection for right corneal 
degeneration in September 1997, and an SOC as to that claim 
was issued in October 1997.  The veteran filed a timely 
substantive appeal as to the claim for corneal degeneration 
in November 1997.  The veteran disagreed with the decision as 
to PTSD and headaches in November 1997, and a statement of 
the case (SOC) was issued as to that claim in late November 
1997, and a Supplemental SOC was issued in December 1997.  
The veteran's May 1998 request that a decision be made on the 
claims for service connection for PTSD and for headaches 
based on the evidence of record constitutes a timely 
substantive appeal.  

The veteran's claims of entitlement to service connection for 
PTSD and for headaches are addressed in the REMAND appended 
to this decision.  Since there is medical evidence reflecting 
that the veteran's headaches may be part and parcel of a 
psychiatric disorder, the claim of entitlement to service 
connection for headaches must be deferred until completion of 
development and adjudication of the claim for service 
connection for a psychiatric disorder, to include PTSD.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
degeneration of the cornea, right eye, has been obtained.

2.  Competent medical evidence relates the veteran's 
degeneration of the cornea, right eye, with his period of 
active service.


CONCLUSION OF LAW

The veteran's degeneration of the cornea, right eye, was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1998).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1998).  

Where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period, and that disability is still present, a 
veteran may establish a well-grounded claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b) (1998).  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  See Epps v. Gober, 126 
F.3d 1464, 1467-68 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  Id.  
In addition, the nexus requirement may be satisfied by a 
presumption that certain disorders manifested themselves to a 
degree of ten percent within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998); Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded in that it is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet App. 78, 81 
(1990).  The Board further finds that all facts have been 
fully developed and that no further assistance to the veteran 
is required in order to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In the present case, the veteran claims that the 
symptomatology associated with his right eye disability began 
during active service in the Persian Gulf.  The veteran's 
service medical records contain no indications of or 
treatment for a right eye disability.  

VA ophthalmology records from February through November 1995 
reflect that the veteran was diagnosed with recurrent 
herpetic keratitis of the right eye.  In February 1995, the 
veteran complained of blurred vision of the right eye.  
Objective findings included an area of stromal scarring and 
an irregular epithelium with poor wetting.  At that time, it 
was noted that the veteran reported a questionable history of 
recurrent herpetic keratitis, but that he had no prior 
medical treatment for that condition.  An October 1995 letter 
from a VA physician stated that the veteran was being 
followed for recurrent herpes simplex keratitis.  

During a VA examination in July 1997, the veteran reported 
that he had severe recurrent pain of the right eye while in 
the Persian Gulf and that it was later diagnosed as herpes 
simplex keratitis.  The examiner diagnosed the veteran with 
herpes simplex virus keratitis, irregular astigmatism, and 
dry eye.  He further commented that the scarring of the 
cornea of the right eye was not in the visual axis and that 
the veteran had drying and secondary astigmatism from the 
scarring due to herpes simplex keratitis.  

The veteran submitted several lay statements in support of 
his claim.  In a September 1997 letter, a fellow serviceman 
stated that the veteran had problems with his right eye while 
stationed in Saudi Arabia and that he received eyewash from 
the medical unit.  A letter from the former Commander of the 
veteran's unit disclosed that the veteran was placed on sick 
call due to a rash and eye problem.  He further stated that 
the medical unit which treated the veteran did not keep 
records of treatment rendered to soldiers of other units.  A 
March 1998 statement from a Captain who had served in the 
veteran's unit stated that the veteran had eye irritations on 
active duty and received care from nearby medics.  Finally, 
letters from the veteran's mother and stepfather stated that 
the veteran complained of eye problems upon his return from 
the Persian Gulf and that he reported that the problems began 
overseas and that the medics could not diagnose the 
condition.

A November 1997 letter from a VA ophthalmologist stated that 
he had treated the veteran and that the veteran had informed 
him that the first episode of eye pain occurred in Saudi 
Arabia.  Thereafter, the veteran was diagnosed with herpetic 
keratitis in February 1995.  The VA ophthalmologist opined 
that the veteran's eye disease was as likely as not to have 
presented during the veteran's active duty.

The veteran appeared at a hearing before the RO in March 
1998.  He testified that he developed a severe irritation of 
the right eye while stationed in the Persian Gulf in February 
1991.  He related that he went to a medic at a nearby unit 
and received eyewash; however, there were no optometrists 
available to treat him.  The condition lasted for two weeks 
and later reoccurred.  It continued to reoccur after he had 
returned home.  He did not seek medical treatment until he 
began to have vision problems and a private doctor found 
evidence of old scarring in 1994.

Based upon the above findings, the Board concludes that the 
evidence of record supports a grant of service connection for 
cornea degeneration, right eye.  The Board finds the 
veteran's statements concerning his eye symptomatology during 
active duty to be credible.  In so finding, the Board 
observes that the veteran's statements are consistent with 
the circumstances of active duty and that the military 
officers with whom he had served corroborated his testimony.

The Board further finds that the evidence shows that the 
veteran's condition was observed during service, that he 
continued to have symptomatology following service, and that 
competent evidence has related the veteran's current 
disability to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  In particular, the VA 
physician has opined that the veteran's eye disease was as 
likely as not to have occurred during active duty.  
Accordingly, the Board finds that a preponderance of the 
evidence supports a grant of service connection for 
degeneration of the cornea of the right eye.


ORDER

Service connection for degeneration of the cornea, right eye, 
is granted.


REMAND

The veteran claims that he has PTSD and headaches as a result 
of his Persian Gulf service.  He contends that PTSD is due to 
such experiences as being subjected to the threat of Scud 
attacks and witnessing heavy destruction of Iraqi equipment 
and personnel.  These allegations are noted in a May 1998 
stressor statement, among other similar statements.  The RO 
should determine whether the events claimed as a stressor by 
the veteran can be corroborated, since there is no evidence 
that the veteran himself engaged in combat with the enemy, 
and non-combat stressors must verified.  38 C.F.R. 
§ 3.304(f).  The RO should attempt to confirm the stressor 
incidents alleged by the veteran with the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (previously, 
the U.S. Army & Joint Services Environmental Support Group, 
or ESG.)

While the medical evidence reflects a diagnosis of PTSD, 
among other psychiatric diagnoses, the medical evidence does 
not include a determination as to whether the verified 
stressors are of sufficient gravity to cause PTSD, since 
stressor verification has not been attempted.  West v. Brown, 
7 Vet. App. 70 (1994).  After completion of development and 
verification of stressors, if a service stressor is verified, 
a current VA examination is warranted.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  The examiner should determine the 
sufficiency of the demonstrated stressor(s), and should 
determine whether the elements required to support a 
diagnosis of PTSD have been met, when considered in light of 
the demonstrated stressors.  The adjudicators should specify 
to the examiner(s) precisely which stressor or stressors have 
been established by satisfactory evidence, and the medical 
examiners must be instructed that only those events may be 
considered in determining the sufficiency of the claimant's 
stressors.  
The Board notes that there is clear medical evidence that the 
veteran has a psychiatric disorder.  That disorder, however, 
has been variously diagnosed, with PTSD as one of the 
assigned diagnoses.  Factual development to reconcile the 
conflicting psychiatric diagnoses, and to determine whether 
the veteran's headaches are a symptom of a psychiatric 
disorder or are manifestations of a separate disorder, is 
necessary.  

The Board also notes that the evidence as to the etiology of 
the veteran's headaches, including whether the headaches are 
part of or separate from a psychiatric disorder, is also 
somewhat conflicting.  Further factual development to 
reconcile the medical evidence as to the etiology of 
headaches is also required.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain all current VA 
treatment records relevant to PTSD or 
headache treatment from July 1997 to the 
present.  The veteran should be offered 
the opportunity to identify any non-VA 
providers who have provided relevant 
treatment.  The veteran should be offered 
the opportunity to complete any necessary 
authorizations for release of medical 
information.

2.  The RO should offer the veteran the 
opportunity to submit written clinical 
statements or opinions as to the etiology 
or current diagnosis of headaches.  

3.  The veteran should be offered the 
opportunity to provide any additional 
details, including specific locations and 
dates of stressor incidents, unit with he 
was serving at the time of stressor 
occurrence, the location at which his 
unit was stationed at the time, if 
different from the location of the 
occurrence of the stressor, names of 
officers and fellow soldiers involved, or 
any other information which may assist in 
verification of the occurrence of the 
stressor.  

4.  The RO should review and prepare a 
summary of all the claimed stressors.  
This summary and all other necessary 
documents should be sent to USASCRUR, 
which should be requested to research and 
attempt to verify the veteran's alleged 
stressors.

5.  The RO should afford the veteran VA 
psychiatric and neurologic examinations.  
Copies of the contents of the claims 
folder and a copy of this REMAND must be 
made available to each examiner for his 
or her review prior to the examination.

A.  Psychiatric Examiner-The RO must 
specify for the psychiatric examiner the 
stressor or stressors to which it has 
determined that the veteran was exposed 
in service.  The examiner must be 
instructed to consider only those events 
in determining whether the veteran 
currently has PTSD as a result of 
military service.  The examiner should 
identify all psychiatric disorders 
currently present.  If PTSD is currently 
present, the psychiatric examiner should: 
(1) specify whether the confirmed 
stressor(s) specified by the RO was/were 
of sufficient gravity to produce PTSD; 
(2) explain the determination that 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied; 
and, (3) provide an opinion as to whether 
there is a link between the current 
symptomatology and the stressor or 
stressors in service whose existence has 
been established by the RO.  The 
examination report should include the 
rationale for all opinions expressed.  

B.  Neurologic and Psychiatric Examiners-
The neurologic examiner(s) and the 
psychiatric examiner(s) should answer the 
following:  Does the veteran suffer from 
headaches? If so, is it at least likely 
as not that the headaches are caused or 
aggravated by a diagnosable disability? 
If so, what is this diagnosable 
disability?  The bases for any opinions 
expressed should be set forth in detail.  
If the physician disagrees with any 
opinions which contradict his or hers, 
the reasons for the disagreement should 
be set forth in detail.

C.  Neurologic Examiner-If the veteran's 
headaches are not caused or aggravated by 
a diagnosable disability, is it at least 
as likely as not that they are caused by 
an undiagnosed illness resulting from the 
veteran's service in the Gulf War?

All necessary special studies or tests, 
including psychological testing and 
evaluation, should be accomplished as 
part of this examination.  If an examiner 
recommends further medical examination in 
order to determine the etiology of 
headaches, such examination should be 
afforded.  

6.  The RO should review the examination 
reports to ensure that they are adequate 
for rating purposes.  If not, the RO 
should return the examination report to 
the examining physician and request that 
all questions be answered.

7.  Following the completion of the 
foregoing, the RO should review the 
issues of service connection for a 
headaches and for PTSD.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional evidence and to afford due 
process.  No inference should be drawn regarding the final 
disposition of the veteran's claims as a result of this 
action.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals







